Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 14, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1, 7-9, 11, 13-17, 26, 28, 55 and 57-62 are currently pending. Claims 1, 26, 55, 58, 60 and 61 have been amended by Applicants’ amendment filed 04-14-2022. Claim 56 has been canceled by Applicants’ amendment filed 04-14-2022. No claims have been added by Applicants’ amendment filed 04-14-2022. 

Applicant's election with traverse of Group I, claims 1 and 7-13 (claims 10 and 12, now canceled), directed to a method, and the election of Species as follows:
Species (A): wherein attaching comprises ligating the first oligonucleotide of the plurality of oligonucleotides to the first biological molecule (claim 7),
Species (B): wherein the plurality of oligonucleotides further comprises one or more adaptor sequences (claim 11),
Species (C): wherein the tissue section is a biopsy sample (claim 17), and
Species (D): wherein the first signal sequence is a tag oligonucleotide (claim 28), in the reply filed on September 23, 2019 was previously acknowledged.  

Claims 14-18, 26, 28-32, 53 and 54 (claims 29-32, 53 and 54, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 23, 2019.

Claims 8, 9 and 12 (claim 12, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 7, 11, 13, 55 and 57-62 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 14, 2022 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Interview
Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representative, Feng Zhou on March 22, 2022, where the novelty of the invention, and the rejections of record were discussed.


Priority
The present application, filed September 29, 2017, is a 35 U.S.C. 371 national stage filing of 
International Application No. PCT/US16/28118, filed on April 18, 2016, which claims the benefit of claims 
the benefit of US Provisional Patent Application 62/149,385, filed April 17, 2015; US Provisional Patent Application 62/148,747, filed April 17, 2015 (now abandoned); and US Provisional Patent Application 62/148,758, filed April 15, 2015.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed Applications: US Patent Application PCT/US16/28118, filed April 18, 2016; and US Provisional Patent Applications 62/149,385; 62/148,747; and 62/148,758, each filed April 17, 2015, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “contrast enhancing photoacid generating polymer films” in lines 10-11. Therefore, the priority date for the presently claimed invention is September 29, 2017, the filing date of US Patent Application 15/563,015. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 1 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed April 14, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1, 7, 11, 13, 55 and 57-62 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Frisen et al. (US Patent Application Publication No. 20140066318, published March 6, 2014; effective filing date April 13, 2011; of record) as evidenced by Belfield et al. (BMC Genomics, 2014, 15(224), 1-13); and Lipshutz et al. (Nature Genetics Supplement, 1999, 21, 20-24); and Marshall et al. (BMS Biology, 2021, 10(101), 1-22); and Yoffe et al. (PNAS, 2008, 105(42), 16153-16158).
Frisen et al. do not specifically exemplify projection lithography and photoacid generating polymer films.
In view of the withdrawn rejection, Applicants’ arguments are rendered moot.


(2)	The rejection of claims 1, 7, 11, 13, 55 and 57-62 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Church et al. (US Patent No. 9902950, issued February 27, 2018; published October 17, 2013; effective filing date October 8, 2010) as evidenced by Marshall et al. (BMS Biology, 2021, 10(101), 1-22).
Church et al. do not specifically exemplify projection lithography and photoacid generating polymer films.
In view of the withdrawn rejection, Applicants’ arguments are rendered moot.


(3)	The rejection of claims 1, 7, 11, 13, 55 and 57-62 is withdrawn under 35 U.S.C. 102(a1) as being anticipated by Chen et al. (Science, epub April 9, 2015, 348(6233), 1-16; and Supplementary Material, 2015, 1-12).
Chen et al. do not specifically exemplify projection lithography and photoacid generating polymer films.
In view of the withdrawn rejection, Applicants’ arguments are rendered moot.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 7, 11, 13, 55 and 57-62 is withdrawn under 35 U.S.C. 103 as being unpatentable over Frisen et al. (US Patent Application Publication No. 20140066318, published March 6, 2014; effective filing date April 13, 2011; of record) as evidenced by Belfield et al. (BMC Genomics, 2014, 15(224), 1-13); and Lipshutz et al. (Nature Genetics Supplement, 1999, 21, 20-24); and Marshall et al. (BMS Biology, 2021, 10(101), 1-22); and Yoffe et al. (PNAS, 2008, 105(42), 16153-16158).
Frisen et al. do not specifically exemplify projection lithography and photoacid generating polymer films.
In view of the withdrawn rejection, Applicants’ arguments are rendered moot.


Maintained Objections/Rejections
The term “barcode sequence” in claim 1 is interpreted to refer to any nucleic acid sequence that allows some feature of a nucleic acid (e.g., an oligonucleotide) with which the barcode is associated to be identified including a single nucleotide. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 7, 11, 13, 55 and 57-62 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “contrast enhancing photoacid generating polymer films” in lines 10-11 because the term “enhancing” is a relative term that renders the claim indefinite. The term “enhancing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite amount of contrast enhancement as compared to some other substrate and/or polymer film (e.g., compared to a substrate with no polymer film, a bare metal substrate, a photobase generated polymer film, a photoacid generated polymer film using a different concentration of reactants, etc.) that qualifies as an “contrast enhancing photoacid generating polymer films”, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention, such that it is unclear what photoacid polymer films are considered “contrast enhancing”; whether all “photoacid generating polymer films” are contrast enhancing; and/or whether specific “photoacid generating polymer films” generated at a particular wavelength are contrast enhancing, or as compared to non-coated substrates and, thus, the metes and bounds of the claim cannot be determined.
	Claim 58 is indefinite for the recitation of the term “defined length” in line 3 because it is unclear how a “defined length” is different from any length of an oligonucleotide, given that all oligonucleotide (e.g., at least 40%) have a defined length on an array, and thus it is unclear what lengths the term “defined length” is intended to encompass and, thus, the metes and bounds of the claim cannot be determined. The Examiner suggests that Applicant amend he claim to recite a specific length such as, for example, “wherein at least 40% of the plurality of oligonucleotides has a length of 10-30 mer”.
	Claims 7, 11, 13, 55, 57 and 59-62 are indefinite insofar as they ultimately depend from claim 1.


New Objections/Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 58 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 58recites (in part) “wherein at least 40% of the plurality of oligonucleotides has a defined length” such as recited in claim 58, lines 1-3. Claim 58 depends from claim 1, wherein claim 1 recites “the spatial barcode array comprising a plurality of oligonucleotides ” in lines 5-6. It is noted that all of the oligonucleotides of the plurality of oligonucleotides as recited in instant claim 1 inherently comprise a defined length, such that instant claim 58 is an improper dependent claims for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(1)	Claims 1, 7, 11, 13, 55 and 57-62 are under 35 U.S.C. 103 as being unpatentable over Frisen et al. (US Patent Application Publication No. 20140066318, published March 6, 2014; effective filing date April 13, 2011; of record) in view of Serafinowski et al. (US Patent Application Publication No. 2009027029, published October 29, 2009) as evidenced by Belfield et al. (BMC Genomics, 2014, 15(224), 1-13; of record); and Lipshutz et al. (Nature Genetics Supplement, 1999, 21, 20-24; of record); and Marshall et al. (BMS Biology, 2021, 10(101), 1-22; of record); and Yoffe et al. (PNAS, 2008, 105(42), 16153-16158; of record); and Chee et al. (International Patent Application WO03002979, published January 9, 2003).
Regarding claims 1 (in part), 7, 11, 13, 55 and 57-62, Frisen et al. teach methods and products for the localized or spatial detection of nucleic acids in a tissue sample comprising: (a) providing an array comprising a substrate on which multiple species of capture probes are directly or indirectly immobilized such that each species occupies a distinct position on the array and is oriented to have a free 3’ end to enable the probe to function as a reverse transcriptase (RT) primer, wherein each species of capture probe comprises a nucleic acid molecule with a 5’ to 3’ comprising: (i) a positional domain (interpreted as a barcode) that corresponds to the position of the capture probe on the array (interpreted as a spatial barcode array; within 0.5 m or less; and full length oligonucleotides, claims 1, 55, 56 and 58), and (ii) a capture domain, wherein capture probes include “barcoded” oligo-dT probes; (b) contacting the array with a tissue sample such that the position of a capture probe on the array can be correlated with a position in the tissue sample (interpreted as contacting a biological sample, claim 1a), allowing the nucleic acids of the tissue sample to hybridize to the capture domain in said capture probes (interpreted as attaching, claim 1b); (c) generating DNA molecules from the captured nucleic acid molecules of the tissue sample using the capture probes as extension or ligation primers, wherein the ligated DNA molecules are tagged by virtue of the positional domain; (d) optionally generating a complementary strand of tagged DNA (cDNA) and/or optionally amplifying the tagged DNA (interpreted as amplifying, claim 1c); (e) releasing at least part of the tagged DNA molecules and/or their complements or amplicons from the surface of the array, wherein said released molecules includes the positional domain or a complement thereof; and (f) directly or indirectly analyzing the sequence of the released molecules such as by sequencing including high-throughput sequencing (interpreted as sequencing, claim 1d) (corresponding to contacting; attaching; amplifying; sequencing; within 0.5 m or less; full length oligonucleotides; and ligating, claims 1, 7 and 55-58) (Abstract; and paragraphs [0034]-[0043]; [0066], lines 9-11; and [0325]). Frisen et al. teach that the method relates to a quantitative and/or qualitative method for analyzing the distribution, location or expression of genomic sequences in a tissue sample, wherein spatial expression or distribution or location pattern within the tissue sample is retained, such that the methods result in a global and spatial profile of all transcripts in the tissue sample (interpreted as generating quantitative gene expression profile; and within 0.5 m or less, claims 1a, 1e, 1f, 55 and 56) (paragraph [0002], lines 4-8; and [0034], lines 3-5). Frisen et al. teach high-density nucleic acid arrays or microarrays, wherein each separate feature contains in the region of picomoles (10-12 moles) of a specific DNA sequence (interpreted as feature sizes smaller than 0.5 microns) (paragraph [0067], lines 1-3 and 13-16), wherein it is known that high-density DNA probe arrays such as the Affymetrix probe array, can have a feature size of 2 microns as evidenced by Lipshutz et al. (pg. 23, col 1, Table 3; and pg. 24, col 2; last full paragraph, lines 1-3). Frisen et al. teach that the size and number of the features on the array of the invention will depend on the nature of the tissue sample and required resolution, such that the number and/or density of features on the array can be reduced (i.e., lower than the possible maximum number of features) and/or the size of the features can be increased (i.e., the area of each feature can be greater than the smallest possible feature) (interpreted as feature sizes smaller than 0.5 microns; encompassing an edit distance of at least 4; feature sizes smaller than 0.2 microns; smaller than 0.1 microns, claims 1, 57, 60 and 61) (paragraphs [0120]). Friesen et al. teach that an array can contain at least 42,000,00 features in an area of less than about 100 m2; and that in some embodiments, each feature can be from about 1 m2, 2m2, 3m2, 4m2 or 5m2 (interpreted as feature sizes smaller than 0.5 microns, claims 1, 55, 56, 60 and 61) (paragraphs [0122]-[0123]). Frisen et al. teach that the invention provides use of an array, wherein the array comprises a substrate on which multiple species of capture probe are directly or indirectly immobilized (paragraph [0052]). Frisen et al. teach that it can be advantageous to block the capture probes prior to contacting the tissue sample with the array, wherein the nucleic acid in the tissues sample (e.g., fragmented genomic DNA) can be modified such that it can be captured by the capture probe, wherein an adaptor sequence comprising a binding domain capable of binding to the capture domain of the capture probe can be added to the end of the nucleic acid (e.g., fragmented genomic DNA) (interpreted as oligonucleotides comprising adaptor sequences, claim 11) (paragraph [0137], lines 1-13). Frisen et al. teach using microarrays with immobilized DNA oligos (capture probes) carrying spatial labeling tag sequences (positional domains), wherein each feature of oligos of the microarray carries (1) a unique labeling tag (positional domain) (interpreted as barcodes) and (2) capture sequence (capture domain), such that keeping track of where which labeling tag is geographically placed on the array surface makes it possible to extract positional information in two dimensions from each labeling tag (corresponding to encompassing that barcode sequence identifies an x and y coordinates; having an edit distance of 4, claims 13 and 57) (paragraph [0433]). Frisen et al. teach that the capture domain can be selected or designed to bind selectively or specifically to the particular nucleic acid; and that each feature (distinct position) of the array comprises a spot of a species of nucleic acid probe, wherein the positional domain at each feature is unique (interpreted as identifying a location of a biological molecule within 0.5 microns, claim 1) (paragraphs [0091], lines 1-4; and [0096], lines 1-4). Frisen et al. teach that the methods utilize high-density nucleic acid arrays comprising “capture probes” for capturing and labeling transcripts from all of the single cells within a tissue sample, such that a typical microarray consists of an arrayed series of microscopic spots of oligonucleotides including tens of thousands of spots, hundreds of thousands, or even millions of capture probes on a single array, wherein the distinct position of each nucleic acid (oligonucleotide) spot is known as a “feature”, wherein each feature occupies a distinct position on the array, and typically each separate feature contains in the region of picomoles (10-12 moles) of specific DNA sequence, which are known as “probes” (interpreted as encompassing a location within 0.5 m, within 0.4 m; within 0.2 m; within 0.1 m; and x and y coordinates, claim 1a, 1e, 13, 56, 60 and 61) (paragraphs [0065]; [0066], lines 1-4; and [0067], lines 5-17). Frisen et al. teach that the arrangement of features can be altered to correspond to the size and/or density of the cells present in the different tissues or organisms including Nimblegen arrays, which can comprise 4.2 million features or formats with 8x130k features (paragraph [0078], lines 1-13), wherein a standard customized version of the Roche NimbleGen 2.1 million feature high-resolution microarray can detect deletions via CGH and can robustly determine oligonucleotide densities necessary to detect genomic deletions as small as 4 bp in size as evidenced by Belfield et al. (pg. 2, col 1, last full paragraph, lines 8-13). Frisen et al. teach the generation of full-length DNA molecules such as cDNA that correspond to the whole of the captured nucleic acid (interpreted as full-length oligonucleotides, claim 58) (paragraph [0162], lines 1-7). Frisen et al. teach that the localized/spatial detection/determination/analysis means that the RNA or DNA can be localized to its native position or location within a cell, such that the RNA or DNA can be localized to its native position within the tissue sample (interpreted as identifying a location that is a size smaller than 0.5 m2, claims 1, 55, 56, 60 and 61) (paragraph [0048]); wherein it is known that bacteria produce cells in the 0.2 to 10 micron size range as evidenced by Marshall et al. (pg. 2, col 1; first full paragraph, lines 15-19); and wherein it is known that ssRNAs range in size of about 26-28 nm as evidenced by Yoffe et al. (pg. 16155, col 2; first full paragraph, lines 7-8). Frisen et al. teach imaging the tissue can use an convenient histological means known in the art including light, bright field, dark field, phase contrast, fluorescence, reflection, interference, confocal microscopy or a combination thereof, such that a tissue sample stained prior to visualization provides contrast between different regions (e.g., cells of the tissue sample) (paragraph [0146]).
	Frisen et al. do not specifically exemplify projection lithography and photoacid generating polymer films (instant claim 1, in part).
	Regarding claim 1 (in part), Serafinowski et al. teach materials and method for photo-directed synthesis of oligonucleotide arrays on a solid substrate by photo-directed synthesis are disclosed which employ a film formed from: (i) a photoacid generator that on photolysis generates acid that is capable of directly removing the protecting group of the linker molecules or oligonucleotides; and (ii) a polymer substantially lacking electronegative heteroatoms that are capable of hydrogen bonding with photogenerated acid, wherein the methods use a film that restricts diffusion of reactants and products on the substrate during synthesis of the array which includes a precursor of a deprotecting reagent, and removing one or more of the non-required products of the deprotection reaction from the reactive array elements which are produced during the reaction (interpreted as oligonucleotides synthesized using a contrast enhancing photoacid generated polymer film, claim 1) (Abstract). Serafinowski et al. teach that the photoacid dependent method of synthesizing very many different oligonucleotides in a two-dimensional array format on a planar glass surface, detritylation of 5’-O-DMT-protected nucleotides is accomplished by light-dependent generation of photoacid from a photoacid generator, wherein projection photolithography defines the necessary illumination patterns, such that to prevent diffusion from irradiated to non-irradiated array elements, the photoacid generator can be immobilized to a solid polymer film, which is removed with solvent once irradiation and acid-dependent detritylation is completed (interpreted as synthesis using projection lithography; and contrast enhancing photoacid generating polymer films, claim 1) (paragraph [0188]). Serafinowski et al. teach that the non-polar but aromatic environment provided by polystyrene polymers is well suited to host non-ionic photoacid generators such as substituted 2-nitrobenzyl esters, wherein other functional molecules can be incorporated including pH indicators to measure at least qualitatively photoacid-induced movements of intra-film pH values, which can also be added as pH-sensitive contrast enhancement agents, such that in preferred embodiments, the pH indicator dye 4-phenylazoaniline is used because it has attributes that are precisely those required for establishing a high acid-dependent photolithographic contrast (interpreted as synthesis using projection lithography; and contrast enhancing photoacid generating polymer films, claim 1) (paragraph [0208). Serafinowski et al. teach an oligonucleotide-bearing surface covered with a solid film in which photoacid is generated, as drawn in Figure 11C, without causing loss of photolithographic resolution at the 0.5 micron level (interpreted as feature sized smaller than 0.5 microns, claim 1) (paragraph [0110; and Figure 11C). Serafinowski et al. teach that pattern images demonstrate that feature sizes of 10 microns or less can be obtained (interpreted as encompassing feature sizes smaller than 0.5 microns, claim 1) (paragraph [0138]). Serafinowski et al. teach that the method as described combines the high light sensitivity of photoacid generation with the high photolithographic resolution available from the use of solid films to restrict photoacid diffusion, such that the method requires neither spin coating nor heating steps, and thereby enables simultaneous and automated synthesis of a multiplicity of high density oligonucleotide arrays (interpreting high density arrays feature smaller than 0.5 microns, claim 1) (paragraph [0196], lines 12-18), wherein it is known that very high density arrays are from about 10,000,000 to about 1,000,000,000 individual sites per square centimeter, while high density arrays range from about 100,000 to about 10,000,000 individual sites per square centimeter as evidenced by Chee et al. (pg. 8, last partial paragraph; and pg. 9, first partial paragraph). Serafinowski et al. teach that a further benefit of improved light sensitivity for photo-directed fabrication of arrays include higher throughput and lower cost (paragraph [0081]). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of synthesizing oligomer molecules on an array as exemplified by Serafinowski et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the methods of producing high density  nucleic acid arrays by direct synthesis techniques developed by Agilent, Affymetrix, Nimblegen, or Flexgen BV as disclosed by Frisen et al. to include projection lithography and photoacid generating polymer films as taught by Serafinowski et al., with a reasonable expectation of success in providing two-dimensional spatial resolution of cells in a tissue sample; in simultaneously determining the transcriptome of each cell in a sample; and/or in producing high density oligonucleotide-bearing surfaces having photolithographic resolution at the 0.5 micron level; as well as, producing arrays that provide contrast between different regions including the cells of a tissue sample.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.



(2)	Claims 1, 7, 11, 13, 55 and 57-62 are under 35 U.S.C. 103 as being unpatentable over Church et al. (US Patent No. 9902950, issued February 27, 2018; published October 17, 2013; effective filing date October 8, 2010; of record) in view of Pawloski et al. (J. Vac. Sci. Technol. B, 2007, 25(6), 2537-2546) as evidenced by Marshall et al. (BMS Biology, 2021, 10(101), 1-22; of record) 
Regarding claims 1 (in part), 7, 11, 13, 55 and 57-62, Church teach that a plurality of unique nucleic acid sequences comprising a degenerate barcode are amplified on a support such as a bead (interpreted as a solid support), such that each discrete area of the support (interpreted as a feature) will be coated with clonal copy of a starting nucleic acid sequences (Fig. 1) (interpreted as a feature; and solid support, claims 1 and 62) (col 5, lines 13-16). Church et al. teach that Figures 1A-1E schematically depicts a method of amplifying each unique molecule composed of degenerate barcode on a bead including: (A) attach barcoded template oligonucleotide; (B) saturate solid support with anchor primer; (C) perform emulsion PCR, wherein PCR includes quantitative PCR, and wherein quantitative PCR is designed to measure the abundance of one or more specific target sequences in a sample or specimen (interpreted as quantitative gene expression); (D) emulsion PCR completed; and (E) barcoded beads are recovered (col 3, lines 42-48; col 13, lines 49-50; col 14, lines 12-17; and Figures 1A-1E). Church et al. teach in Figure 1A, a bead comprising a template oligonucleotide (interpreted as a bead array, and capture probes) loaded on the beads which as a sequencing primer region (interpreted as an amplification domain) that will facilitate sequencing of the barcode, a degenerate region (the actual barcode) (interpreted as a positional domain), and an annealing primer region, which has a sequence complementary to the target nucleic acid sequence or sequences of interest (interpreted as a capture domain), wherein the annealing primer can be DNA or RNA (interpreted as a bead as a feature and a target or annealing primer as a biological molecule; a biological molecule; oligonucleotides attached to a substrate surface; oligonucleotides are different; solid support; barcode sequence; identifies a location to within 0.5 microns; barcode indicative of a location within 0.1 to 0.4 microns; oligonucleotides are different; ligating a first oligonucleotide to a first biological molecule; full-length oligos; identifies x and y coordinates; and encompassing an edit distance of at least 4, claims 1, 7, 13 and 55-62) (col 5, lines 29-36). Figure 1A is shown below:

    PNG
    media_image1.png
    129
    561
    media_image1.png
    Greyscale

Church et al. teach the rolonies were ordered on a grid of 250 nanometer size features (interpreted as a solid support; and features of less than 0.5 microns, claim 1, 55, 56, 60 and 61) (col 4, lines 18-19; and Figures 5A-5G). Church et al. teach a method comprising: creating an oil and water emulsion comprising a lysed single cell sequestered with one bead, wherein the one bead comprises a plurality of polynucleotides attached thereto wherein each polynucleotide includes a sequencing primer region, a barcode, and a universal primer region (interpreting the bead/polynucleotide as comprising a barcode that identifies the location of the feature such as the polynucleotide or the bead), wherein the emulsion further comprises a second polynucleotide (interpreted as a biological molecule) comprising a sequence complementary to the universal primer region, and wherein a plurality of target nucleic acids are annealed to annealing primer regions (interpreted as encompassing biological molecules); reverse transcribing or extending the target nucleic acids; further comprising amplifying the complementary strands including the barcode; and further comprising  amplifying and sequencing the complementary strands including the barcode and correlating at least one of the sequenced strands to a unique barcode (interpreted as a barcode sequence indicative of a location; within 0.5 microns or less; amplifying; sequencing; determining a location; and the location of a biological molecule in a sample, claims 1, 55, 56, 58, 60 and 61) (col 25, claims 20, 21 and 23). Church et al. teach in Figures 3A-3D, adapter ligation; and that sequencing of DNA using high-throughput technology is then performed, wherein high throughput sequencing includes platforms such as Roche 454, Illumina Solexa, ABI-SOLiD, Ion Torrents, Complete Genomics, Pacific Biosciences, Helicos, Polonator platforms, and the like (interpreted as adapter sequences; amplification; sequencing; and analyzing sequence information, claims 1 and 11) (col 3, lines 54-59; col 6, lines 24-25; col 14, lines 48-52; and Figure 3). Church et al. teach in Figures 6A and 6B shows an oligo-dT sequence annealing primer, which can target polyA tails of mRNAs found in a cells (interpreting the annealing primer as a nucleic acid biological molecule; ligating an oligonucleotide to a biological molecule; and within 0.1 to 0.5 microns, claims 1, 7, 55, 56, 60 and 61) (col 4, lines 24-26). Figures 6A and 6B are shown below:

    PNG
    media_image2.png
    115
    498
    media_image2.png
    Greyscale
         
    PNG
    media_image3.png
    360
    377
    media_image3.png
    Greyscale

Church et al. teach that if high throughput sequencing platforms generate 10 million reads per run, then one can sequence one unique transcript across 1 million cells to achieve a 10x coverage; and that in other embodiments, a partial transcriptome, for example, targeting 10,000 unique transcripts (interpreted as oligonucleotides that are different) requires only 100 cells to be targeted for capture and sequencing, wherein using a unique barcode identifier, each transcript captured by the beads can be correlated to a unique starting cell (interpreted as identifying within 0.5 microns or less; oligonucleotides that are different; and analyzing sequence information including location information, claims 1, 55, 56 and 59-61) (col 2, line 67; col 3, lines 1-5; and col 4, lines 1-4). Church et al teach that oligonucleotide sequences are immobilized on a solid support including square grids, hexagonal arrays, slides, beads, chips, particles, strands, gels, sheets, tubing, spheres, containers, pads, slices, films, culture dishes, plates (e.g., 96-well, 48-well, 24-well, 12-well, single-well, and the like), wherein a solid support can be biological or non-biological; and the use of Dynal M270 3-micron beads (interpreted as a substrate surface; and a solid support, claims 1, 55, 56 and 62) (col 12, lines 21-29; and col 18, lines 51-53). Church et al. teach that the composition can be used to detect and analyze pathogens such as bacteria or viruses in biological samples (col 5, lines 5-7), wherein it is known that bacteria produce cells in the 0.2 to 10 micron size range as evidenced by Marshall et al. (pg. 2, col 1; first full paragraph, lines 15-19). Church et al. teach bead-based arrays, wherein beads can be as small as approximately 0.1 micron in diameter or as large as several millimeters in diameter; and that beads can comprise a variety of materials including ceramic, plastic, glass, polystyrene, acrylic polymers, latex, sepharose, cellulose, nylon and the like (interpreted as within 0.1 to 0.5 microns; and a solid support, claims 1, 55, 56 and 60-62) (col 12, lines 33-42). Church et al. teach that applications include molecular haplotyping, and T- and B-cell receptor profiling (interpreted as generating a gene expression profile, claim 1) (col 3, lines 20-22). Church et al. teach that beads and cells can be introduced to each other in any suitable way (interpreted as contacting) such as by transfection using liposomes or by emulsification (interpreted as contacting oligonucleotides with a spatial barcode array; and biological molecules, claim 1) (col 5, lines 54-58; and Figure 2). Church et al. teach that because each cell contains a unique barcode different from other single cells, the identified sequences having the same barcode can be correlated to the same originating cell (interpreted as a barcode identifies a location of a feature on the array) (col 6, lines 36-39).
	Church et al. do not specifically exemplify projection lithography and photoacid generating polymer films (instant claim 1, in part).
Regarding claim 1 (in part), Pawloski et al. teach that the simplicity and robustness of contact lithography and photoremovable protecting group chemistry has been capitalized upon to scale GeneChipTM microarrays, increasing the density of content from mere hundreds to several million probe sequences per square centimeter through continuous refinement and improvement to this basic methodology (pg. 2537, col 2, first full paragraph, lines 1-6). Pawloski et al. teach an alternative next-generation manufacturing process is also in development, which utilizes photoacid generating polymer films, and automated projection lithography systems to fabricate arrays with 1 micron feature pitch and smaller, providing an unprecedented sequence density of 108/cm2 and greater (interpreted as projection lithography; photoacid generating polymer films; and features smaller than 0.5 microns, claim 1) (Abstract). Pawloski et al. teach the use of custom-formulated lithography solutions, comprising a photoacid generator (PAG), an acid scavenger for contrast enhancement, and a film-forming matrix polymer, were prepared in a suitable solvent and filtered before use, for example, feasibility experiments employed mixtures of the photoacid generator bis-t-butyldiphenyliodonium-hexafluorophosphate (TBDPI-PF6), a sensitizer isopropylthioxanthone (ITX), an organic amine base, and poly-methylmethacrylate (interpreted as contrast enhancing photoacid generating polymer films, claim 1) (pg. 2538, col 1, first full paragraph). Pawlowski et al. teach that I-line (365 nm) projection lithography is an excellent choice of technology to scale the fabrication of GeneChipTM microarrays to feature densities of 108 sequences/cm2 and greater (feature pitch ≤ 1m), wherein exposure tools are capable of achieving submicron resolution, they are readily available, and have been repeatedly proven in high volume manufacturing; and the source wavelength is known to be compatible with DNA probes, such that projection tools eliminate certain defect and exposure issues with bringing masks and wafers into hard contact, such that mask-making complexity essentially stabilizes for the first generation when moving from a 5 m 1 X system to a 1 m 5 X reduction system, wherein moving to this platform affords several key improvements to overall process quality, including overlay, field uniformity, defects, and focus control (pg. 2540, col 1, first full paragraph).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of creating high-density arrays as exemplified by Pawloski et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the methods of producing high density  nucleic acid arrays by direct synthesis techniques developed by Agilent, Affymetrix, Nimblegen, or Flexgen BV as disclosed by Frisen et al. to include projection lithography and contrast enhancing photoacid generating polymer films as taught by Pawloski et al., with a reasonable expectation of success in quickly, efficiently and cost-effectively fabricating high density microarrays for the high throughput analysis of single cells from tissue sections or complex cellular mixtures, wherein the arrays have feature densities of greater than 108 sequences/cm2, while achieving submicron resolution; as well as, in producing high density microarrays from readily available materials that have been repeatedly proven in high volume manufacturing, while eliminating certain defect and exposure issues to afford improvements to overall process quality including overlay, field uniformity, defects, and focus control.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1, 7, 11, 13, 55 and 57-62 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639